TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 1, 2019



                                       NO. 03-18-00731-CR


                                      Ex parte Stephen Hall




         APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order denying appellant’s application for pretrial writ of habeas corpus

signed by the trial court. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the trial court’s order. Therefore, the Court affirms the trial

court’s order denying appellant’s application for pretrial writ of habeas corpus. Appellant shall

pay all costs relating to this appeal, both in this Court and the court below.